Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the merchandise and the issues involved in the above-entitled appeal for reappraisement are the same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
2. At the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trading, including the costs of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the appraised values, less the amounts described on the invoices under the heading “Actual Charges”; and that at the said time of exportation, such or similar merchandise was not freely offered for sale to all purchasers for home consumption in the country of exportation.
3. That the above-entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts and consistent with the cited decision on the law, I find that the proper basis for appraisement of the merchandise *355in question is statutory export value and bold that such value therefor is the appraised values, less the amounts described on the invoices under the heading “Actual Charges.”
Judgment will be rendered accordingly.